Title: To George Washington from Alexander McDougall, 17 July 1781
From: McDougall, Alexander
To: Washington, George


                  
                     Sir.
                     West point 17th July 1781.
                  
                  I was honored with your Excellency’s favor of the 15th instant.
                  Your Orders respecting the Boats expected from Albany will be punctually attended to.
                  The Salted meat is stopped coming on from the Eastward, and we have had fresh but once since I came to the Post.  all the former, except, what are in the works, is expended, and the Garrison has been three days on half allowance of meat.
                  The Commissary of the Post informs me we are to send to the army for Cattle, when any are to be got.  This arrangement causes the Cattle to be driven sixty miles farther than necessary; besides the Disappointment it will create to the Garrison.  Very little Spirits fall to our lot, and if that article is to go the same Route with Cattle, the Cartage Waste and Peculation created by the increas’d Distance, will greatly encrease the Expence, and lessen the quantity.
                  Before I took the Command Necessity compelled the Expenditure of some of the salted provision in the works, and I have not had it in my power to replace it; nor do I see any prospect of being able to keep the quantity of that article in them, which your order directs.  as far as it shall be in my power it will be executed.
                  One third of that part of the Garrison composed of Detachments from the army are useless to the public, and serve no other purpose than to expend our provision: they are old men and Children; principally new Recruits.  They swell your Returns but do not add to your efficient Force: they will soon contribute to fill your Hospital from their naked Condition, unless the Cloathing necessary for Soldiers is given them.
                  The Communication by Water is rendered so precarious by the Position of the Enemy’s Vessels and that which they can generally take, that it becomes my Duty to prevent any stores going further than Kings Ferry, but on orders from Head Quarters.  I have the Honor to be with great Respect your Excellency’s most humble Servant
                  
                     Alexr McDougall
                  
                  
                     P.S.  Since I began this some Cattle have come on from the army—two days allowance for the Garrison.
                  
                  
               